DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive.
Applicant states on page 5 of the remarks that the 112(b) issues have been addressed with the amendments which clarify the references to the surface layers.  Examiner respectfully disagrees.  The amendments created other indefiniteness issues as addressed below.
Applicant states on page 6 that the amendment clarifying that a bottom surface of each carrier injection suppression layer is in contact with one of the base layers, as agreed during the Feb. 10 interview.  Examiner respectfully disagrees.  During the interview no exact language was agreed to besides the structural feature that could be incorporated to overcome the previous rejection.  Reading the amendment filed, no such recitation that the bottom surface of each carrier injection suppression layer is explicitly recited.  Claim 1 recites “each carrier injection suppression layer having a respective bottom surface that is opposite to the first main surface of the semiconductor substrate and that is in direct contact with one of the base layers.”  The bolded portion of the claim is broad enough that it could be referring to either the carrier injection suppression layer or the bottom surface.  It is suggested Applicant recites with more specificity exactly the structure Applicants desire.
The rejections are being maintained and the updated rejection can be found below along with the newly introduced claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Line 12 of claim 1 establishes “a first direction” as being the up-down direction of fig. 16 supported by the recitation “multiple gate electrodes…aligned in a first direction extending along a first main surface” at lines 11-12.  However, lines 14-17 of claim 1 has a second recitation “carrier injection suppression layers…sandwiched by the base layers in the first direction between the gate electrodes adjacent to each other in the first direction”.  Therefore, the “carrier injection suppression layer” which is element 31 in fig. 16 being sandwiched by the base layers 9 in the first direction must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a collector layer of the second conductive type provided in the surface layer of the semiconductor substrate” at lines 20-21.  Since claim 1 has established that the element “the surface layer” is on the first main surface side, supported by the limitations at lines 6-7, the specification as filed lacks support for the collector layer 13 being formed on the first main surface side of the substrate.
Claim 12 recites that the carrier injection suppression layer makes ohmic contact with the emitter electrode.  The specification as filed fails to provide support for the bolded limitation above.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the surface layer of the semiconductor substrate on the second main surface side” at lines 20-21.  It is unclear as to what element said limitation is referring to.
Claim 12 recites the limitation “the emitter electrode” at lines 2-3.  It is unclear as to what element said limitation is referring to.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, and 6-13 is/are rejected under 35 U.S.C. 102(a)(1), as best understood, as being anticipated by Saito et al. (US PGPub 2016/0071841; hereinafter “Saito”).
Re claim 1: Saito teaches (e.g. figs. 6 and 3) a semiconductor device comprising: a semiconductor substrate (substrate as shown in fig. 3, hereinafter “S”) having a drift layer (drift region 12; e.g. paragraph 41) of a first conductive type (N-type) between a first main surface (2) and a second main surface (20) opposite to the first main surface (2); and an insulated gate bipolar transistor region (section C is provided with an IGBT; e.g. paragraph 45) and a diode region (section D is provided with a diode; e.g. paragraph 45) provided on the semiconductor substrate (S) and adjacent to each other (sections C and sections D are arranged alternately; e.g. paragraph 45), wherein the insulated gate bipolar transistor region (C) includes base layers (each section C comprises plural P-type upper body region 8a and 22 in section C; e.g. paragraph 45; hereinafter “BL”) of a second conductive type (P-type) provided in a surface layer (surface of BL) of the semiconductor substrate (S) on the first main surface side (2), emitter layers (N-type emitter 4; e.g. paragraph 42) of the first conductive type (N-type) selectively provided in a surface layer (4) of the base layer (BL) on the first main surface side (2), multiple gate electrodes (16) provided on the first main surface side (2) of the semiconductor substrate (S), aligned in a first direction (direction which adjacent gates 16 extend; hereinafter “1D”) extending along the first main surface (2), and facing the emitter layer (4), the base layer (BL), and the drift layer (12) via a gate insulating film (18), carrier injection suppression layers (N-type region 6 in section C; hereinafter “CISL”) of the first conductive type (N-type) selectively provided in the surface layer (surface of BL) of the base layer (BL) on the first main surface (2) side and sandwiched (22 surrounds 6, so BL would sandwich 6 in the first direction 1D) by the base layers (BL) in the first direction (1D) between the gate electrodes (16) adjacent to each other in the first direction (1D), each carrier injection suppression layer (CISL) having a respective bottom surface (bottom surface of CISL) that is opposite to the first main surface (2) of the semiconductor substrate (S) and that is in direct contact (CISL is in direct contact with BL) with one of the base layers (BL), and a collector layer (14) of the second conductive type (P-type) provided in the surface layer (surface of 14) of the semiconductor substrate (S) on the second main surface side (20), the diode region (D) includes an anode layer (8a in section D; hereinafter “AL”) of the second conductive type (P-type) provided in the surface layer (surface of 8a) of the semiconductor substrate (S) on the first main surface (2) side, and a cathode layer (N-type cathode 15; e.g. paragraph 47) of the first conductive type (N-type) provided in a second surface layer (bottom surface of 15) of the semiconductor substrate (S) on the second main surface side (20).
Re claim 2: Saito teaches the semiconductor device according to claim 1, wherein the carrier injection suppression layers (CISL) are each sandwiched (as can be seen in fig. 6, CISL will be between two 4 when viewing at least 3 cells of section C in the second direction 2D defined below) by two of the emitter layers (4) in a second direction (direction between each gate 16 runs; hereinafter “2D”) orthogonal to the first direction (1D) and extending along the first main surface (2).
Re claim 3: Saito teaches the semiconductor device according to claim 1, wherein the emitter layers (4) are each in contact (electrical contact) with one of the carrier injection suppression layers (CISL) in the second direction (2D).
Re claim 4: Saito teaches the semiconductor device according to claim 1, wherein the carrier injection suppression layers (CISL) and the emitter layers (4) longitudinally extend in a longitudinal direction (CISL and 4 occupy three dimensional space, therefore extend in a longitudinal direction such as the second direction 2D; hereinafter “LGD”) and laterally extend in a lateral direction (CISL and 4 occupy three dimensional space, therefore extend in a lateral direction such as the first direction 1D; hereinafter “LTD”) orthogonal to the longitudinal direction (LGD) in a plan view, and a width of the carrier injection suppression layers (CISL) in the lateral direction (LTD) is less than a width of the emitter layers (4) in the lateral direction (LTD).
Re claim 6: Saito teaches the semiconductor device according to claim 1, wherein the insulated gate bipolar transistor region (C) has a first region (region of 6; hereinafter “1R”) in which the carrier injection suppression layers (CISL) are provided between the adjacent gate electrodes (16), and a second region (region of 4; hereinafter “2R”) in which no carrier injection suppression layer (CISL) is provided between the adjacent gate electrodes (16), and the first region (1R) is located closer to the diode region (D) than the second region (2R).
Re claim 7: Saito teaches the semiconductor device according to claim 1, wherein the emitter layers (4) and the carrier injection suppression layers (CISL) have same first conductivity type impurities (N-type).
Re claim 8: Saito teaches the semiconductor device according to claim 1, wherein the base layers (BL) include a high-concentration base layer (P+ region 22) on the first main surface (2) side, and a low-concentration base layer (8a) having a lower concentration (P region 8a) than the high-concentration base layer (22) and provided on the second main surface (20) side of the high-concentration base layer (22).
Re claim 9: Saito teaches the semiconductor device according to claim 1, wherein the anode layer (AL) includes a high-concentration anode layer (P+ region 22 of AL) on the first main surface (2) side, and a low-concentration anode layer (8a of AL) having a lower concentration than the high-concentration anode layer (22) and provided on the second main surface (20) side of the high-concentration anode layer (22).
Re claim 10: Saito teaches the semiconductor device according to claim 1, wherein an impurity concentration of the carrier injection suppression layers (CISL) and an impurity concentration of the emitter layers (4) is each greater than or equal to 1E17 cm-3 and less than or equal to 1E20 cm-3 (it is known for N-regions to be doped 1E15-1E18 cm-3 while N+-regions to be doped 1E17-5E20 cm-3).
Re claim 11: Saito teaches the semiconductor device according to claim 1, wherein no carrier injection suppression layers (6 are referred to as Schottky contact region) are formed in the diode area (section D).
Re claim 12: Saito teaches the semiconductor device according to claim 1, wherein each carrier injection suppression layer (CISL) makes ohmic contact with the emitter electrode (since the structure is substantially identical to the claimed structure, claimed properties are presumed to be present, see MPEP 2112.01(i)).
Re claim 13: Saito teaches the semiconductor device according to claim 1, wherein the insulated gate bipolar transistor region (C) further includes a first region (region of 6 in C), which is adjacent to the diode region (D) in the first direction (1D), and a second region (region of 22 of C) that is separated from the diode region (D) in the first direction (1D), and, in the first region (1R), the carrier injection suppression layers (CISL) are formed between adjacent gate electrodes (16), and, in the second region (2R), no carrier injection suppression layers (CISL) are formed between adjacent gate electrodes (16).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822